UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1352


ADA IRENE DAWSON,

                Plaintiff - Appellant,

           v.

UNITED STATES OF AMERICA; LOUIS JOSEPH FREEH, Former
Director in his official capacity as Director; ROBERT S.
MULLER, Director in his official capacity as Director,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:05-cv-02308-CMC)


Argued:   January 26, 2010                     Decided:    March 3, 2010


Before TRAXLER,     Chief   Judge,   and   SHEDD   and   DAVIS,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Terri Hearn Bailey, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellees.    ON BRIEF:
Gloria Y. Leevy, LEEVY LAW, PC, Columbia, South Carolina, for
Appellant. W. Walter Wilkins, United States Attorney, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Ada    Irene     Dawson    appeals      the    district      court’s    order

granting       summary   judgment    for     the     United    States   of    America,

Louis Joseph Freeh, Former Director of the Federal Bureau of

Investigation, and Robert S. Muller, Director of the Federal

Bureau        of   Investigation,     on       her    complaint      alleging    race

discrimination, hostile work environment, and retaliation under

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e to 2000e-17 (“Title VII”).                    After conducting de novo

review of the district court's grant of summary judgment, see

Nader v. Blair, 549 F.3d 953, 958 (4th Cir. 2008), we find no

reversible error.          Accordingly, we affirm the district court's

order.        See Dawson v. United States of America, No. 3:05-2308-

CMC-JRM (D.S.C. filed March 6, 2008).                    Because the facts and

legal    contentions       are    adequately       presented    in   the     materials

before the court, we find that further argument would not aid

the decisional process.

                                                                              AFFIRMED




                                           2